IN THE
                         TENTH COURT OF APPEALS

                               No. 10-22-00019-CV

MARK D. MATTLAGE-THURMOND AKA
MARK D. MATTLAGE, ROBERT JEWEL
SNOWDEN AKA ROBERT J. SNOWDEN,
                                                          Appellants
v.

FIRST NATIONAL BANK OF MCGREGOR
D/B/A TFNB YOUR BANK FOR LIFE,
                                                          Appellees



                      From the County Court at Law No. 1
                          McLennan County, Texas
                         Trial Court No. 20210905CV1


                          MEMORANDUM OPINION


      First National Bank of McGregor d/b/a TFNB Your Bank for Life (TFNB) filed a

forcible detainer suit against Mark D. Mattlage-Thurmond and Robert Snowden in the

Justice of the Peace Court, Precinct 4, of McLennan County. That court entered judgment

in favor of TFNB. Mattlage and Snowden appealed to the County Court at Law of
McLennan County. That court found in favor of TFNB and ordered that TFNB recover

the property in dispute and attorney fees. Mattlage and Snowden appeal. We affirm.

                                         BACKGROUND

       The property at issue is a 185 acre tract located in McLennan County, Texas.

Mattlage’s family owned the property since 1883, and Mattlage and Snowden eventually

became the owners of the property. Mattlage and Snowden obtained construction loans

from TFNB to develop the property for a men’s retreat. The loans were secured by Deeds

of Trust on the property. TFNB extended the maturity of the loans and also restructured

the loans to interest only payments. Mattlage and Snowden eventually stopped making

payments on the loans, and TFNB began the process for foreclosure of the property.

Mattlage and Snowden filed for bankruptcy to prevent foreclosure.

       Mattlage and Snowden filed suit in district court in McLennan County alleging

fraud and fraudulent inducement claims asserting that there was an agreement to

consolidate the construction loans. The district court issued a temporary restraining

order preventing the foreclosure. The district court suit was removed to bankruptcy

court, and the temporary restraining order was dissolved by the bankruptcy court. TFNB

proceeded with the foreclosure of the property. The bankruptcy court granted TFNB’s

motion for summary judgment against Mattlage and Snowden’s claims including

fraudulent inducement, intentional misrepresentation, and fraud.                     Mattlage and

Snowden appealed the bankruptcy court’s order granting TFNB’s motion for summary


Mattlage-Thurmond v. First National Bank of McGregor d/b/a TFNB Your Bank for Life          Page 2
judgment to the United States District Court for the Western District of Texas in Waco.

That Court affirmed the bankruptcy court’s rulings and dismissed the appeal. Mattlage

and Snowden filed a notice of appeal in the United States Court of Appeals for the Fifth

Circuit. On August 18, 2022, the Fifth Circuit affirmed the bankruptcy court’s ruling

granting TFNB’s motion for summary judgment on Mattlage and Snowden’s fraud and

fraudulent inducement claims. In the Matter of: Mark Dale Mattlage-Thurmond; Robert

Jewell Snowden; Mark Dale Mattlage-Thurmond; Robert Jewell Snowden v. First National Bank

of McGregor, No. 22-50021, 2022 U.S. App. LEXIS 23047 (5th Cir. August 18, 2022) (per

curiam).

       On May 14, 2021, TFNB filed a forcible detainer suit in the justice court. The justice

court found in favor of TFNB, and Mattlage and Snowden appealed to the County Court

at Law. Mattlage and Snowden filed a plea to the jurisdiction seeking to have the county

court dismiss the suit for lack of jurisdiction. The trial court denied the plea to the

jurisdiction and entered summary judgment in favor of TFNB. Mattlage and Snowden

filed a notice of appeal in this Court on January 27, 2022.

       On January 28, 2022, Mattlage and Snowden filed an emergency motion in this

Court seeking to suspend execution of the trial court’s judgment, and this Court denied

the motion on that same day. On February 2, 2022, Mattlage and Snowden filed a Motion

for Emergency Stay asking this Court to stay the issuance of a writ of possession pending

the final outcome and disposition of their appeal or, in the alternative, issue a writ of


Mattlage-Thurmond v. First National Bank of McGregor d/b/a TFNB Your Bank for Life     Page 3
injunction. On that same day, this Court issued an order staying the issuance of the writ

of possession and requesting a response from TFNB on the motion. On March 23, 2022,

this Court entered an order lifting its stay of the issuance of the writ of possession and

denying the alternative request for a writ of injunction. Mattlage and Snowden then filed

an Emergency Petition for Writ of Mandamus, or in the alternative Writ of Prohibition in

the Texas Supreme Court, and both were denied. The writ of possession was executed

on April 5, 2022.

                                 JURISDICTION OF THIS COURT

       We must first address the jurisdiction of this Court to consider the appeal. TFNB

argues in a motion to dismiss that this Court lacks jurisdiction to consider this appeal.

Section 24.007 of the Texas Property Code provides that a “final judgment of a county

court in an eviction suit may not be appealed on the issue of possession unless the

premises in question are being used for residential purposes only.” TEX. PROP. CODE ANN.

§ 24.007 (West). We agree with TFNB that the property is not used for residential

purposes only. However, Section 24.007 does not preclude appellate review of a county

court at law's subject matter jurisdiction. Rice v. Pinney, 51 S.W.3d 705, 708 (Tex. App. —

Dallas 2001, no pet.). Mattlage and Snowden are challenging the county court at law’s

subject matter jurisdiction. Therefore, this Court has jurisdiction to determine if the

county court at law had subject matter jurisdiction. Id. We deny TFNB’s motion to

dismiss.



Mattlage-Thurmond v. First National Bank of McGregor d/b/a TFNB Your Bank for Life   Page 4
                                SUBJECT MATTER JURISDICTION

       In the first issue, Mattlage and Snowden argue that the trial court lacked subject

matter jurisdiction to consider the cause because there was no valid deed of trust and

thus no valid landlord tenant relationship.           The trial court denied Mattlage and

Snowden’s plea to the jurisdiction in which they made that same argument. Mattlage

and Snowden contend that they obtained five short-term loans from TFNB with the

agreement that the loans would be consolidated into one loan at the completion of the

construction project. Mattlage and Snowden maintain that they would not have signed

the deed of trust but for the assurance from TFNB that the construction loans would be

consolidated into one loan. They argue that the deed of trust is invalid because it was

obtained by fraud and that the invalid deed of trust renders the landlord tenant

relationship invalid.

        A plea to the jurisdiction challenges the trial court's authority to determine the

subject matter of the action. Texas Department of Transportation v. Jones, 8 S.W.3d 636, 638

(Tex. 1999). Whether the trial court has subject matter jurisdiction is a question of law

that we review de novo. Texas Natural Resource Commission n v. IT-Davy, 74 S.W.3d 849,

855 (Tex. 2002). The plaintiff has the burden of alleging facts that affirmatively establish

the trial court's subject-matter jurisdiction. Texas Association of Business. v. Texas Air

Control Board, 852 S.W.2d 440, 446 (Tex. 1993). In determining whether jurisdiction exists,

we accept the allegations in the pleadings as true and construe them liberally in favor of


Mattlage-Thurmond v. First National Bank of McGregor d/b/a TFNB Your Bank for Life    Page 5
the plaintiff. Texas Department Parks & Wildlife v. Miranda, 133 S.W.3d 217, 227 (Tex. 2004).

If the relevant evidence is undisputed or fails to raise a fact question on the jurisdictional

issue, the trial court rules on the plea to the jurisdiction as a matter of law. Id at 227-228.

       In its pleadings, TFNB alleged that Mattlage and Snowden executed a note secured

by a deed of trust and that the deed of trust contained the following language:

       If any of the Property is sold under this deed of trust, Grantor must
       immediately surrender possession to the purchases. If Grantor fails to do
       so, Grantor will become a tenant at sufferance of the purchaser for forcible
       detainer.

The pleadings allege that Mattlage and Snowden became tenants at sufferance of TFNB

as a result of the foreclosure. The pleadings further allege that TFNB provided written

notice to Mattlage and Snowden to vacate the property, but they refused to vacate.

TFNB’s pleadings allege facts that show a superior right of possession.

       A person who refuses to surrender possession of real property on demand

commits a forcible detainer if the person:

               (1) is a tenant or a subtenant willfully and without force holding over
               after the termination of the tenant's right of possession.
               (2) is a tenant at will or by sufferance, including an occupant at the
               time of foreclosure of a lien superior to the tenant's lease; or
               (3) is a tenant of a person who acquired possession by forcible entry.

TEX. PROP. CODE ANN. § 24.002 (West).            Jurisdiction of forcible detainer actions is

expressly given to the justice court of the precinct where the property is located and, on

appeal, to county courts for a trial de novo. TEX. PROP. CODE ANN. § 24.004 (West); Rice

v. Pinney, 51 S.W.3d at 708. The appellate jurisdiction of a statutory county court is
Mattlage-Thurmond v. First National Bank of McGregor d/b/a TFNB Your Bank for Life       Page 6
confined to the jurisdictional limits of the justice court, and the county court has no

jurisdiction over an appeal unless the justice court had jurisdiction. Rice v. Pinney, 51

S.W.3d at 708. A justice court is expressly denied jurisdiction to determine or adjudicate

title to land. TEX. GOV’T CODE ANN. § 27.031(b) (West); Rice v. Pinney, 51 S.W.3d at 708.

Accordingly, notwithstanding its grant of general jurisdiction, a statutory county court

has no jurisdiction to adjudicate title to real estate in a de novo trial following an appeal

of a forcible detainer suit from justice court. Rice v. Pinney, 51 S.W.3d at 708.

       The sole focus of a forcible-detainer action is the right to immediate possession of

real property. Shields Limited Partnership v. Bradberry, 526 S.W.3d 471, 478 (Tex. 2017). To

prevail in a forcible detainer action, a plaintiff is not required to prove title, but is only

required to show sufficient evidence of ownership to demonstrate a superior right to

immediate possession. Rice v. Pinney, 51 S.W.3d at 709. However, where the right to

immediate possession necessarily requires resolution of a title dispute, the justice court

has no jurisdiction to enter a judgment and may be enjoined from doing so. Id. Because

a forcible detainer action is not exclusive, but cumulative, of any other remedy that a

party may have in the courts of this state, the displaced party is entitled to bring a

separate suit in the district court to determine the question of title. Id. Forcible detainer

actions in justice courts may be brought and prosecuted concurrently with suits to try

title in district court. Id.




Mattlage-Thurmond v. First National Bank of McGregor d/b/a TFNB Your Bank for Life      Page 7
         A justice court or county court at law is not deprived of jurisdiction merely by

the existence of a title dispute, but is deprived of jurisdiction only if "the right to

immediate possession necessarily requires the resolution of a title dispute." Rice v. Pinney,

51 S.W.3d at 713. A justice court and, on trial de novo, a county court have been given

exclusive jurisdiction to decide the issue of immediate possession. Id. That jurisdiction

cannot be infringed upon as long as the court merely determines possession. Id. Thus, it

is only when the justice or county court must determine title issues that it is without

jurisdiction to adjudicate a forcible detainer case. Id.

       The county court at law had before it a deed of trust that provided that Mattlage

and Snowden would become tenants at sufferance and subject to a forcible detainer action

if they refused to vacate the property after request. The trial court had an independent

basis to determine the issue of immediate possession without resolving the issue of title

to the property. See Rice v. Pinney, 51 S.W.3d at 711. We find that the County Court at

Law had jurisdiction to consider the cause and did not err in denying the plea to the

jurisdiction.

       Moreover, Mattlage and Snowden brought their fraud claims before the

bankruptcy court, and the bankruptcy court ruled against them on those claims. The

United States Court of Appeals for the Fifth Circuit affirmed the bankruptcy court’s

judgment. We overrule the first issue.




Mattlage-Thurmond v. First National Bank of McGregor d/b/a TFNB Your Bank for Life     Page 8
                                     SUMMARY JUDGMENT

       In the second issue, Mattlage and Snowden argue that the trial court erred in

granting TFNB’s motion for summary judgment. TFNB filed a traditional and no-

evidence motion for summary judgment.

       We review a trial court's summary judgment de novo. Provident Life & Accident

Insurance Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003). The movant in a traditional

summary judgment motion must show that there is no genuine issue of material fact and

that he is entitled to judgment as a matter of law. See TEX. R. CIV. P. 166a(c); Nixon v. Mr.

Prop. Mgmt. Co., Inc., 690 S.W.2d 546, 548 (Tex. 1985). We must consider all the evidence

in the light most favorable to the nonmovant, indulging every reasonable inference in

favor of the nonmovant and resolving any doubts against the motion. See id. at 756. In

our review, we take the nonmovant's competent evidence as true.                  Diversicare Gen.

Partner, Inc. v. Rubio, 185 S.W.3d 842, 846 (Tex. 2005).

       A no-evidence motion for summary judgment is essentially a motion for pretrial

directed verdict. Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 581 (Tex. 2006); see also

Humphrey v. Pelican Isle Owners Ass'n, 238 S.W.3d 811, 813 (Tex. App.—Waco 2007, no

pet.). Once such a motion is filed, the burden shifts to the nonmoving party to present

evidence raising an issue of material fact as to the elements specified in the motion.

Tamez, 206 S.W.3d at 583. The nonmovant must produce "summary judgment evidence

raising a genuine issue of material fact." TEX. R. CIV. P. 166a (i). When determining if


Mattlage-Thurmond v. First National Bank of McGregor d/b/a TFNB Your Bank for Life         Page 9
more than a scintilla of evidence has been produced, the evidence must be viewed in the

light most favorable to the nonmovant. Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601

(Tex. 2004).

       Mattlage and Snowden first argue that they were entitled to a jury trial on the

question of whether any attorney’s fees are reasonable and necessary. Section 24.006 of

the Texas Property Code allows TFNB to recover attorney’s fees. TEX. PROP. CODE. ANN.

§ 24.006 (West). TFNB included a request for attorney’s fees in the Petition for Forcible

Entry and Detainer and in its Motion for Summary Judgment. TFNB included the

affidavit of their attorney as summary judgment evidence stating that $17,175.00 is a

reasonable and necessary attorney fee for the work he performed. An attorney's affidavit

can sufficiently establish reasonable attorney's fees on motion for summary judgment.

Melton v. CU Members Mortgage, 586 S.W.3d 26, 37 (Tex. App.—Austin 2019, pet. den’d);

Querner Truck Lines v. Alta Verde Industries, Inc., 747 S.W.2d 464, 468 (Tex. App.—San

Antonio 1988, no writ). The attorney for the nonmovant may file an affidavit contesting

the reasonableness of the movant's attorney's affidavit in support of attorney's fees, thus

creating a fact issue. Melton v. CU Members Mortgage, 586 S.W.3d at 37. Mattlage and

Snowden did not file any controverting evidence challenging the reasonableness of the

attorney’s fees. We cannot say that the trial court erred in granting summary judgment

on attorney’s fees.




Mattlage-Thurmond v. First National Bank of McGregor d/b/a TFNB Your Bank for Life   Page 10
       Mattlage and Snowden next argue that the trial court erred in granting the motion

for summary judgment because the Foreclosure Sale Deed is defective and not authorized

to be recorded. They contend that the signature of the Trustee is not acknowledged. The

Foreclosure Sale Deed is signed by Austin H. England as Substitute Trustee.             The

Foreclosure Sale Deed contains an affidavit signed and acknowledged by Austin H.

England.

       Mattlage and Snowden further contend that the Foreclosure Affidavits are not

affidavits at all because they have acknowledgements rather than jurats.                The

Government Code defines "affidavit" as "a statement in writing of a fact or facts signed

by the party making it, sworn to before an officer authorized to administer oaths, and

officially certified to by the officer under his seal of office." TEX. GOV’T CODE ANN. §

312.011(1) (West); Mansions in the Forest, L.P. v. Montgomery County, 365 S.W.3d 314, 316

(Tex. 2012).    That definition contains the "statutory requirements" for an affidavit.

Mansions in the Forest, L.P. v. Montgomery County, 365 S.W.3d at 316. When an affidavit

meets the Government Code's requirements, it may be presented as summary judgment

evidence if it complies with Texas Rule of Civil Procedure 166a(f). See TEX. R. CIV. P.

166a(f); Mansions in the Forest, L.P. v. Montgomery County, 365 S.W.3d at 316. When a

written statement does not meet this basic definition, however, it is "no affidavit at all."

Mansions in the Forest, L.P. v. Montgomery County, 365 S.W.3d at 316.




Mattlage-Thurmond v. First National Bank of McGregor d/b/a TFNB Your Bank for Life   Page 11
       The Foreclosure Affidavits are in writing signed by the party making it, sworn to

before an officer authorized to administer oaths, and officially certified to by the officer

under seal of her office. While the Government Code requires that an affidavit be sworn

to, it does not require a jurat or clause stating that the writing was sworn to before the

officer. TEX. GOV’T CODE ANN. § 312.011(1); Mansions in the Forest, L.P. v. Montgomery

County, 365 S.W.3d at 316. We find that the Foreclosure Sale Deed was not defective and

was authorized to be recorded. We overrule the second issue.

                                          CONCLUSION

       We affirm the trial court’s judgment.




                                                            STEVE SMITH
                                                            Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
(Chief Justice Gray dissenting)*
Affirmed; motion denied
Opinion delivered and filed September 28, 2022
[CV06]

*(Chief Justice Gray concurs in the Court’s opinion and judgment on the Court’s
jurisdiction to review the trial court’s judgment on the issues unrelated to possession.
But to the extent that appellants argue the foreclosure sale deed is defective, this Court
does not have jurisdiction of that issue because it relates directly to possession and we
have no jurisdiction of that issue in this appeal. See TEX. PROP. CODE ANN. § 24.007.).




Mattlage-Thurmond v. First National Bank of McGregor d/b/a TFNB Your Bank for Life   Page 12